Citation Nr: 0922933	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected herniated nucleus pulposus, lumbar spine, L5-S1, 
status post laminectomy, currently rated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1998.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Board hearing in September 2006.  This matter was remanded 
in August 2007.


FINDING OF FACT

The Veteran's service-connected lumbar spine disability, 
described for rating purposes as herniated nucleus pulposus, 
lumbar spine, L5-S1, status post laminectomy, is productive 
of no more than moderate limitation of range of motion, 
without limitation of forward flexion to 30 degrees or less, 
and no findings of ankylosis; with no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for herniated nucleus pulposus, lumbar spine, L5-S1, 
status post laminectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5285 - 5295 (effective through September 25, 
2003), Diagnostic Code 5293 (effective from September 23, 
2002, and reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran claimed 
entitlement to an increased rating in January 2003.  Proper 
VCAA notice was not issued prior to issuance of the June 2003 
rating decision; however, subsequent to the August 2007 
Remand, VCAA notice was issued in September 2007.  The VCAA 
letter notified the Veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in August 2007 for further development for issuance 
of proper VCAA notice.  Thereafter, the RO issued VCAA notice 
in September 2007.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  There is no allegation 
or showing of any resulting prejudice to the Veteran.   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the September 2007 VCAA notice fully 
informed the Veteran that he may submit medical evidence as 
well as lay observations in support of his claim.  Likewise, 
the June 2004 statement of the case and April 2009 
supplemental statement of the case contained the relevant 
criteria pertaining to the spine.  Further, the Veteran is 
represented by a national service organization, which would 
have actual knowledge of the information necessary to 
substantiate the Veteran's claim.  

After reviewing the claims file, the Board finds that the 
Veteran had actual knowledge of the requirements for an 
increased rating and sufficient opportunity to submit 
evidence.  The Veteran's notice of disagreement, substantive 
appeal, and hearing testimony included comments by the 
Veteran as to the impact of the disability at issue on his 
employment and daily life.  There is no suggestion of 
prejudice to the Veteran as a result of any VCAA notice 
deficiency, nor does the Veteran allege as such.  The Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the Veteran has not demonstrated 
any prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
   
In March 2006 and September 2007, the Veteran was provided 
with notice of the types of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
evidence of record contains the Veteran's VA and private 
treatment records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran was afforded VA examinations in February 2003 and 
March 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  The 
Veteran's claim for an increased rating was received in 
January 2003.  VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

Only the new regulations pertaining to intervertebral disc 
syndrome apply to the Veteran's increased rating claim, and 
the Board notes that the RO addressed both the old and new 
criteria pertaining to the other disabilities of the spine in 
the June 2004 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the Veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under 5292 was less defined than the 
current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometry.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A December 2002 MRI reflects degenerative changes of the 
lumbar spine and congenitally short pedicles resulting in 
spinal canal stenosis at multiple levels, most severe at L4-5 
and L5-S1; left L4-5 and bilateral L5-S1 lateral recess 
stenosis secondary to short pedicles and degenerative 
spurring from facet joints; and, increased soft tissue in the 
spinal canal at the L5-S1 level which is showing some 
contrast enhancement consistent with scar tissue, and a small 
left posterolateral disc protrusion.

In February 2003, the Veteran underwent a VA examination.  
The Veteran claimed lower back pain which had gotten worse 
over the years.  He reported being unable to walk long 
distances and can only walk a half block or less.  He is also 
unable to stand up right after sitting for long periods of 
time or approximately thirty minutes.  He gets very stiff, 
like a rod is in his back, and then his legs feel like they 
are asleep.  He reported since his microdiscectomy surgery 
four to five years prior, he gets back spasms when he sits 
for more than thirty minutes and associated numbness.  The 
pain radiates down both legs.  Sometimes when the symptoms 
occur he has to sit down until he regains feeling in his legs 
and then he stands up.  The symptoms occur constantly and 
limit him in his ability to perform his job and he is unable 
to lift any heavy equipment.  He is unable to take long 
walks.  He can brush his teeth, dress, shower, vacuum, walk, 
drive a car, take out trash, and climb stairs.  He works in 
security and has been at the same job since November 2001.  

On physical examination, his posture was abnormal.  He stood 
with a 5 to 10 degree forward tilt.  His gait was normal.  
Examination of the feet showed no signs of abnormal weight 
bearing.  He required no device.  Examination of the thoracic 
spine revealed no evidence of radiation pain on movement, no 
muscle spasms and no tenderness.  Lumbar spine examination 
revealed tenderness at approximately L1-L2 left with a 
positive straight leg raise at 20 degrees bilaterally.  There 
were signs of radiculopathy with subjective pain down the 
legs.  The Veteran was standing with a 5 to 10 degree forward 
tilt.  There was no pelvic tilt.  Flexion was performed to 45 
degrees with pain beginning at 10 degrees.  Extension was 0 
degrees.  Right and left lateral flexions were to 35 degrees 
with pain at 35 degrees, and right and left rotations to 35 
degrees with pain at 35 degrees.  The DeLuca issue was pain.  
There was no sign of ankylosing.  There was no evidence of 
fatigue, weakness, lack of endurance, or incoordination.  
Neurological examination of the upper and lower extremities 
was within normal limits.  Motor function was normal, and 
muscle power was 5/5.  Sensation to touch and pin prick was 
normal.  Upper extremity reflexes were normal at 2+ 
bilaterally.  Knee and ankle reflexes were 1+ bilaterally.  
An x-ray showed degenerative changes, mild to moderate at 
L4/5 and moderately severe at L5/S1 with adjacent endplate 
sclerosis.  The diagnosis was status post microdiscectomy L5-
S1 with residuals of radiculopathy and degenerative disc 
disease, mild to moderate at L4/5 and moderately severe at 
L5/S1 with adjacent endplate sclerosis.  The examiner 
commented that the Veteran will have limitations of normal 
functioning as stated, particularly during flare-ups.

At the September 2006 Board hearing, the Veteran testified 
that he wears a back brace, sitting causes stiffness, and 
walking causes pain and discomfort.

A June 2006 MRI reflects marked L5-S1 degenerative disc 
disease with left subarticular stenosis which appears to 
indent and possibly compress the left ascending S1 nerve; L4-
5 degenerative disc disease with facet hypertrophic changes 
and liagamentum hypertrophy which results in superimposed 
acquired on congenital central canal stenosis; and, 
congenitally small central canal throughout accentuated, 
however, at L4-5 as described secondary to degenerative disc 
disease.

In March 2009, the Veteran underwent another VA examination.  
The examiner noted that the Veteran was still working as a 
security guard and had been with the same company for 8 
years.  He reported being able to carry out his work, but he 
has trouble walking for his entire time on duty and has to 
rest from time to time.  He is able to lift up to 25 pounds 
and his work does not require him to lift more than this 
amount.  He can walk three-quarters of a mile.  His employers 
have not limited his job duties to accommodate his back 
condition.  Regarding activities of daily living, he has no 
problem dressing and undressing including handling his shoes 
and socks.  He can feed himself and maintain his toilet.  He 
has no problem driving a car.  The Veteran reported that six 
to seven months after separation from service, he noted that 
he was walking with an angle.  He sought treatment and 
therapy and medications were given which allowed him to 
straighten out.  Over the years, he has done quite 
satisfactorily but had noticed increased pain in the back.  
The pain in the back is present in the low back.  It does not 
radiate; however, he states that if he is on his feet for any 
length of time he has numbness in the left leg.  He then has 
to stop and has to sort of pound on his left leg and then the 
numbness goes away and he can continue.  He denied any 
history of vascular problems in the left lower extremity.  
The numbness occurs after he is on his feet for quite a long 
time namely at least half a day and this may happen on an 
average of once a month.  He denied any history of flare-ups.  
He has no bowel or bladder problems.  He denied any 
incapacitating episodes in the last 12 months.  He treats 
with Aleve or Naprosyn that is prescribed.  He has also had 
three injections and physical therapy.  He has a back brace 
but does not seem to use it on a regular basis.  He denied 
the use of crutches, canes or supports.  

On physical examination, he walked without a limp and was 
able to walk on tiptoe and on his heels.  Limb lengths were 
equal.  He was able to dress and undress without any problem 
including donning and doffing his trousers, taking off his 
shoes, and tying his shoelaces.  Range of motion was flexion 
0 to 70 degrees, extension 0 degrees, right and left lateral 
flexion 0 to 25 degrees, and lateral rotation to the right 
and left 0 to 40 degrees.  The movements were done three 
times and during the repeated movements there was no pain.  
Pain was present at the extremes.  There was no evidence of 
fatigue, weakness, incoordination, or instability during the 
three repeated testings of range of motion.  He had no 
additional loss or limitation of motion with repetitions.  
There was no evidence of paravertebral spasm.  Straight leg 
raising was 80 degrees on each side.  Knee and ankle jerks 
were brisk and equal.  He had no loss of sensation in the 
lower extremity and had 5/5 motion to plantar flexion and 
dorsiflexion of the ankles as evidenced by the ability to 
walk on tiptoe and on his heels.  Pedal pulses were checked 
in the left lower extremity and he had good bounding dorsalis 
pedis and posterior tibial pulses indicating that his left 
leg numbness was not due to claudication secondary to a 
vascular problem.  X-rays showed involvement of the L5-S1 
space with loss of disk space and osteophytes.  He also had 
an osteophyte at the superior and anterior border of the L5 
vertebra superiorly and a small osteophyte on L4 with slight 
diminution of L4-L5 disk space as compared to others.  The 
other disk spaces were normal.  The examiner's impression was 
lumbar spine degenerative disc disease.  The examiner noted 
that despite his back problems, he has been gainfully 
employed as a security guard.  He has maintained 
approximately the same amount of motion as at the February 
2003 VA examination.  In 2003, his straight leg raising was 
20 degrees, while now it is 80 degrees.  He has no 
neurological findings as indicated by normal knee and ankle 
reflexes, normal straight leg raising, and normal sensations 
and motor power.  He does have subjective numbness involving 
the left leg but no evidence of paraesthesia or pain going 
down the left leg.  The examiner opined that the Veteran has 
slight progression on his low back problem over the years.  
He has no neurological findings, bowel or bladder 
involvement, and no incapacitating episodes in the last 12 
months.  

The Veteran's claim for an increased disability rating was 
received in January 2003, thus subsequent to the effective 
date of the amendment rating intervertebral disc syndrome, 
but prior to the effective date of the new regulations for 
evaluation of the remaining disabilities of the spine.  Thus, 
the Board will apply the "new" intervertebral disc syndrome 
criteria, and the "old" and "new" criteria pertaining to 
the remaining disabilities of the spine 

The RO assigned a 20 percent disability rating pursuant to 
the "new" criteria for Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, in effect from September 23, 
2002, and reclassified to Diagnostic Code 5243, effective 
September 26, 2003.  Such 20 percent disability rating was 
assigned in contemplation of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  The Veteran is not entitled to a 
40 percent disability rating under such diagnostic code, as 
the evidence of record does not reflect that the Veteran has 
incurred incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  As detailed, at the March 2009 VA examination, 
the Veteran specifically denied any incapacitating episodes, 
and VA treatment records do not reflect any periods of 
incapacitating episodes amounting to four weeks.  The 
objective medical evidence does not reflect any findings of 
bowel, bladder, or erectile dysfunction due to the Veteran's 
lumbar spine disability.  The Board acknowledges that the 
Veteran experiences flare-ups which can have an effect on 
limitations of normal functioning; however, the evidence does 
not reflect incapacitating episodes lasting for the length of 
time required for a 40 percent disability rating.  As such, a 
disability rating in excess of 20 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

With regard to rating the Veteran's spine disability under 
the criteria in effect prior to September 26, 2003, the Board 
finds that a disability rating in excess of 20 percent is not 
warranted.  A 60 percent disability rating is not warranted 
under Diagnostic Code 5285, as the objective evidence does 
not show that the Veteran has abnormal mobility requiring a 
neck brace.  A 40 percent disability rating is not warranted 
under Diagnostic Code 5292, as the objective findings 
documented in the February 2003 VA examination report do not 
reflect severe limitation of motion.  The Board acknowledges 
that flexion was only to 45 degrees but such does not amount 
to severe limitation of motion.  Likewise, bilateral lateral 
flexion and bilateral rotation were normal.  Diagnostic Code 
5295 also does not provide the basis for a higher rating, as 
there are no objective findings of listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularly of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 20 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289).

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  Objective examinations 
do not reflect forward flexion of the thoracolumbar spine 30 
degrees or less, nor has a diagnosis of favorable ankylosis 
of the entire thoracolumbar spine been rendered.  As detailed 
hereinabove, the March 2009 VA examination report showed 70 
degrees of flexion with pain noted at the extremes.  
Moreover, there was no additional limitation of flexion on 
repetitive use due to pain.  Thus, such findings do not meet 
the criteria for a 40 percent disability rating.  Likewise, 
the March 2009 examiner noted that motion findings were not 
additionally limited by fatigue, weakness, instability, or 
incoordination during range of motion testing.  

In light of these objective findings, the Board finds that 
the 20 percent rating assigned is appropriate under the old 
and new criteria.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   It is 
not disputed that the objective examinations reflect 
limitation of motion; however, the Board finds that the 
currently assigned 20 percent disability rating adequately 
compensates him for his pain and functional loss.  As 
detailed, the February 2003 VA examiner opined that the 
Veteran would have limitations of normal functioning during 
flare-ups; however, the 20 percent disability rating was 
assigned in contemplation of incapacitating episodes.  
Moreover, the March 2009 VA examiner stated that there was no 
evidence of fatigue, weakness, incoordination, or 
instability.  

The Board acknowledges the February 2003 VA examination 
findings of signs of radiculopathy with subjective pain down 
the legs.  The Board also acknowledges the Veteran's 
testimony pertaining to complaints of leg numbness and 
radiating pain into the legs.  On VA examination in March 
2009, however, straight leg raising was 80 degrees on each 
side.  Knee and ankle jerks were brisk and equal.  He had no 
loss of sensation in the lower extremity.  He had no 
neurological findings as indicated by normal knee and ankle 
reflexes, normal straight leg raising, and normal sensations 
and motor power.  The examiner, however, did acknowledge 
subjective numbness involving the left leg but no evidence of 
paraesthesia or pain going down the left leg.  Thereafter, VA 
outpatient treatment records reflect a denial of radiating 
pain into the legs.  Although it is clear that the Veteran 
has radiculopathy and sciatic nerve pain, the objective 
evidence on file supports a finding that such symptomatology 
is part and parcel with symptomatology related to his 
service-connected lumbar spine disability.  The objective 
evidence does not otherwise reflect any findings of spasms or 
neurological symptoms.  The Board believes that the current 
20 percent rating assigned for lumbar spine disability is 
intended to recognize and compensate for the pain.  As such, 
there is no basis for a separate rating for sciatic pain as 
such a separate rating would compensate twice for the same 
basic symptomatology.  38 C.F.R. § 4.14.  In other words, the 
currently assigned 20 percent rating is intended to encompass 
all symptomatology, to include sciatic nerve pain and 
radiculopathy, that has been considered part and parcel of 
the underlying lumbar spine disability.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  The Board acknowledges that at the 
February 2003 VA examination, the Veteran reported that his 
low back symptomatology limits him in his ability to perform 
his job and he is unable to lift any heavy equipment.  
Likewise, at the March 2009 VA examination, the Veteran 
reported that his duties with security results in trouble 
walking for long periods of time requiring him to rest.  He 
is unable to lift more than 25 pounds.  VA's General Counsel 
has noted "mere assertions or evidence that a disability 
interferes with employment" is not enough to warrant extra-
schedular consideration.  Rather, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the Veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the Veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  Per the Veteran, he 
has worked in a full-time capacity in security since 2001, 
and his employer has not limited his job duties due to his 
disability.  Thus, the evidence does not warrant an 
extraschedular rating due to interference with employability.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the lumbar spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the Veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the Veteran's service-connected lumbar 
spine disability.  Accordingly, the benefit sought on appeal 
is denied.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


